Citation Nr: 0114325	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a muscle wound of the left (minor) shoulder with 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1948 to May 
1953.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the January 2000 and March 2000 rating decisions from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 20 percent evaluation 
for a muscle wound of the left (minor) shoulder with 
arthritis.  


FINDINGS OF FACT

1.  Abduction motion of the left shoulder is limited to 55 
degrees.  

2.  The veteran has chronic rotator cuff impingement and 
tendonitis with severe post-traumatic degenerative arthritis 
in the left shoulder.  

3.  The veteran is unable to continue working as a truck 
driver because chronic left shoulder pain, lack of endurance, 
weakness, fatigue, incoordination, and crepitation limit 
driving to two hours and cause him to drop objects.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
muscle wound of the left (minor) shoulder with arthritis are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5010, 
5200, and 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1950, the veteran received a muscle wound to the 
left shoulder and a compound comminuted fracture of the left 
humerus in an ammunition truck explosion in Korea.  He was 
hospitalized for about nine months and returned to rather 
light duty because he could not perform full physical 
training or carry a heavy pack.  Since service, he has 
reported continuing pain and loss of motion in his left 
shoulder.  

A February 1985 rating decision granted service connection 
for a muscle wound of the left shoulder as noncompensable 
since July 1984.  A June 1991 rating decision increased the 
evaluation to 20 percent since February 1991, and the January 
2000 and March 2000 rating decisions continued the 20 percent 
evaluation.  The veteran perfected an appeal of the January 
2000 and March 2000 rating decisions.  

The RO also granted service connection for two other 
disabilities arising from the October 1950 explosion.  The 
February 1985 rating decision granted service connection for 
a compound comminuted fracture of the left humerus evaluated 
as noncompensable since July 1984, and a June 2000 rating 
decision continued the noncompensable evaluation.  The June 
2000 rating decision also granted service connection for a 
shrapnel scar of the left shoulder as 10 percent disabling 
since September 1999.  The ratings for these two disabilities 
are not on appeal.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination, filed numerous lay 
statements with the RO, and declined the opportunity for a 
hearing.  The RO's October 1984 letter to the veteran, the 
January 2000 and March 2000 rating decisions, and June 2000 
statement of the case informed the veteran of the evidence 
needed to substantiate his claim.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

Residuals of a muscle wound of the left (minor) shoulder with 
arthritis are currently evaluated under the criteria of 
Diagnostic Code 5201.  Given the diagnoses and findings of 
record, the Board will consider whether a rating in excess of 
20 percent is warranted under the criteria of Diagnostic 
Codes 5003, 5010, 5200, and 5201 since March 1995, when the 
veteran filed his claim for an increased rating.  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

The schedular criteria states that limitation of motion of 
the minor arm to 25 degrees from the side warrants a 
30 percent evaluation.  Limitation of the motion of the minor 
arm to midway between side and shoulder level warrants a 20 
percent evaluation.  Limitation of the motion of the minor 
arm at shoulder level warrants a 20 evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  Where evaluation is 
based on limitation of motion, as it is under Diagnostic Code 
5200 and 5201, the question of whether functional loss and 
pain are additionally disabling must be considered.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Regulations contemplate inquiry into 
whether there is crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

Although an increased rating is not warranted for limitation 
of flexion or external rotation motions, a 30 percent rating 
is warranted for the veteran's functional loss and pain with 
limitation of abduction motion.  In March 2000, forward 
elevation, or flexion, was limited to 95 degrees, and the 
examiner opined that the veteran's subjective symptoms 
warranted 25 degrees additional decrease in forward 
elevation, resulting in forward elevation to 70 degrees.  
Limitation of forward elevation to 70 degrees represents 
limitation of the minor arm to midway between the side and 
shoulder level, which warrants a rating no higher than 20 
percent.  Given that the March 2000 VA examiner opined that 
no other ranges of motion warranted a symbolic loss of motion 
for flare-ups, limitation of external rotation motion between 
20 to 80 degrees also represents no more than 20 percent 
impairment.  

It is the veteran's functional loss and pain with limitation 
of abduction motion that supports an increased rating.  The 
March 2000 VA diagnoses included chronic rotator cuff 
impingement and tendonitis plus post-traumatic degenerative 
arthritis which the examiner characterized as severe.  In lay 
statements from August 1994 to December 2000, the veteran and 
his representative asserted that left shoulder pain forced 
the veteran to seek help putting on a shirt or coat at least 
80 percent of the time and caused him to drop objects.  
Although the veteran was working as a truck driver in April 
1991, he later reported losing jobs due to increased left 
shoulder pain, and the March 2000 VA examiner noted that the 
veteran was limited to driving two hours.  The veteran also 
reported lack of endurance, loss of motion, weakness, and 
flare-ups of left shoulder pain for days at a time, sometimes 
from rolling the wrong way while sleeping.  The March 2000 VA 
examiner noted severe chronic pain with or without movement, 
incoordination, and severe crepitation in the left 
glenohumeral joint, and the veteran consistently reported 
flare-ups of left shoulder pain and fatigue.  

Although the veteran does not have ankylosis, limitation of 
abduction motion supports a 30 percent rating under the 
analogous criteria of Diagnostic Code 5200.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (2000).  
Unfavorable ankylosis of scapulohumeral articulation, with 
abduction of the minor arm limited to 25 degrees from the 
side, warrants a 40 percent evaluation.  Ankylosis of 
scapulohumeral articulation, with abduction of the minor arm 
limited in an intermediate range between favorable and 
unfavorable, warrants a 30 percent evaluation.  Favorable 
ankylosis of scapulohumeral articulation, with abduction of 
the minor arm to 60 degrees and an ability to reach the mouth 
and head, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2000).  In this case, the 
March 2000 VA examiner stated that abduction of the veteran's 
left arm was limited to a maximum of 55 degrees, which limits 
abduction of his minor arm to an intermediate range between 
favorable and unfavorable.  A 40 percent rating is not 
warranted because abduction is not limited to 25 degrees from 
the side of the veteran's body.  

The veteran will receive the benefit of the doubt as to 
whether his additionally disabling functional loss and pain 
with limitation of abduction motion warrant a 30 percent 
rating under the analogous criteria for ankylosis.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In December 2000, the veteran's representative requested a 
separate rating for arthritis.  A separate rating is not 
available, however, because limitation of the left (minor) 
arm motion is already being rated as compensable under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2000).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that residuals of a muscle wound of the left (minor) 
shoulder markedly interfere with employment or cause frequent 
hospitalizations.  The evidence suggests that the veteran 
could work at a sedentary job, and his last hospitalizations 
in June 1995 and August 1998 were for treatment of 
nonservice-connected renal and prostate disorders.  



ORDER

Entitlement to a 30 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

